Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors AG&E Holdings Inc. We consent to the incorporation by reference in the registration statements (Nos. 333-36896, 333-72629, 333-61991, 333-02981 and 033-61535) on Form S-8 of AG&E Holdings Inc. of our report dated March 30, 2017, with respect to the consolidated balance sheets of AG&E Holdings Inc. as of December 31, 2016 and 2015, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2016, which report appears in or is incorporated by reference in the annual report on Form 10-K of AG&E Holdings Inc. /s/ Plante & Moran, PLLC Chicago, Illinois March 30, 2017
